Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1, 13-16, 18-27 and 31-34 are currently pending in the instant application.  Applicants have amended claims 1, 13-16, 19 and 20, cancelled claims 2-15 and 28-30 and added new claims 31-34 in an amendment filed on August 31, 2022.  Claims 1, 13-16, 18-27 and 31-34 are objected in this Office Action.

I.	Response to Arguments/Remarks
Applicants’ amendment, filed on August 31, 2022, has overcome the rejection of claims 1, 2, 13-16 and 18-27 under 35 USC 112, second paragraph as being indefinite for the term “comprising” and the rejection of claims 14-16 under 35 USC 112, second paragraph as being indefinite for containing a broad range and narrow range with the term “preferably”.  The above rejections have been withdrawn.
Claims 1, 2, 13 and 18-27 were objected to as containing non-elected subject matter.  Applicants stated in the remarks that the non-elected subject matter was deleted in the objected claims.  However, Applicants have failed to delete the non-elected subject matter in claim 1. The elected and examined subject matter is drawn to compounds of the formula 

    PNG
    media_image1.png
    183
    398
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    169
    460
    media_image2.png
    Greyscale
.  Claims 1, 13, 18, 19 and 20-27 are not drawn to either one of these structural formula.  These claims are much broader than the elected and examined subject matter and therefore are still objected to as containing non-elected subject matter. Applicants are suggested to incorporate the limitation of claim 14 into claim 1 and cancel claim 14 to overcome the objection.


II.  Objections

Claim Objection-Non Elected Subject Matter
	Claims 1, 13-16, 18-27 and 31-34 are objected to as containing non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.  As stated above, the elected and examined subject matter are compounds of the formula 
    PNG
    media_image1.png
    183
    398
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    169
    460
    media_image2.png
    Greyscale
and therefore the claims should be amended to read on these compounds.

III.  Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626